IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-16-00266-CR

THE STATE OF TEXAS,
                                                            Appellant
v.

JOSEPH A. PEREZ,
                                                            Appellee


                            From the 21st District Court
                              Burleson County, Texas
                               Trial Court No. 14,911


                           MEMORANDUM OPINION

       The State of Texas appealed the trial court’s order granting the defendant’s motion

to suppress which was signed on August 1, 2016. The State has now filed a motion to

withdraw that notice of appeal and dismiss the appeal. The motion is granted, and this

appeal is dismissed. See TEX. R. APP. P. 42.2(a).




                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed November 9, 2016
Do not publish
[CR25]




State v. Perez                                 Page 2